•y*,vnB

JASON C. CASHON                           266th JUDICIAL DISTRICT                                   CANDY PERRY

  - District Judge -                           Donald R. Jones Justice Center                       Court Coordinator
Board Certified- Criminal Law                          112 W. College
Texas Board of Legal Specialization                    P.O. Box 1427                                THOMAS JOHNSON
                                                Stephenville, Texas 76401                           Official Court Reporter
                                                  Phone (254) 965-1485
                                                  Fax (254) 965-4287                                VIRGIL THOMPSON
                                               districtcourtfaico.erath.tx.us                            Bailiff



                                                    April 27, 2015


                                                                                COURT OF CRIMINAL APPEALS
                                                                                      APR 30 2015
          Hon. Abel Acosta
          Clerk, Texas Court of Criminal Appeals                                  AbstAeostB,Cferk
          P. O. Box 12308
          Austin, Texas 78711

          Re:       ALEXANDER, WALTON JOHN AKA ALEXANDER, JOHN WALTON
          CCA No. WR-53,367-03
          Trial Court Case No. CR10295C


          Dear Mr. Acosta:


         On January 14, 2015, the Court ordered this trial court to resolve specific issues in the
         above-referenced proceeding relating to the defendant's application for a writ of habeas
         corpus. The Court ordered resolution of the issues within 90 days, and supplementation
         of the record within 120 days.

         The undersigned has been assigned as a senior judge to preside over the underlying
         district court proceedings. I today learned of the status of the Court's order which was
         entered more than 90 days ago. Having reviewed the Court's Order and instructions
         contained therein, I am of the opinion that the issues required may be addressed and the
         supplemental record submitted within 60 days of each respective deadline.

         Accordingly, the trial court respectfully requests an extension of time to resolve fact issues
         (as set out in the Court's Order) until June 13, 2015. Further, the trial court respectfully
         requests an extension of time for the trial court clerk to submit supplemental record
         materials until July 13, 2015.
Should the Court or Court Clerk have additional instructions, please do not hesitate to
contact me.




 )onald R. Jor
Senior District jonge
                                               AT.
Sitting by Assignment                            ^         O'CLOCK           M
266th Judicial District
Erath County, Texas                                  WR 27 2QW
                                             ""-fejS             '"TY, TEX
•V




                                       THE   STATE   OF   TEXAS


                             8th ADMINISTRATIVE JUDICIAL           REGION

                       ORDER OF ASSIGNMENT BY THE PRESIDING JUDGE




                Pursuant to Section 74.056, Texas Government Code,                 I
     assign the Honorable Donald Jones, Senior District Judge of the
     2 66TH Court     to   the

                2 66th District Court,        Erath County,       Texas.


             The judge is assigned for a period of 1 days, beginning
     April 27th, 2015. If the judge begins a trial on the merits
     during the period of this assignment, the assignment continues
     in such case until plenary jurisdiction has expired or the
     undersigned Presiding Judge has terminated this assignment in
     writing,    whichever occurs first.

                It is ordered that the Clerk of the Court to which this
     assignment made, if it is reasonable and practicable, and if time
     permits, give notice of this assignment to each attorney
     representing a party to a case that is to be heard in whole or
     in part by the assigned judge.

                It is further ordered that the Clerk,               upon receipt
     hereof, shall post a copy of this order in a public area of the
     Clerk's office or courthouse so that attorneys and parties may
     be advised of this assignment.


                SIGNED April 9th,      2015




                                 Presiding Judge,

                                 8th Administrative Judicial Region of Texas


       DTEST:
     •ATTEST:   //,
                1/

     Admini(snra.t>jve
      Miniis n r a-t£g. ve Assistant